 

FILED

FEB 08 2019
IN THE UNITED sTATEs DISTRICT CoURT mem us mims
FoR THE DISTRICT oF MoNTANA Dl';‘;;°$tf?§ E>"£?S§,%a
BUTTE DIVIsIoN
UNITED sTATEs oF AMERICA,
CR 18-23-BU-DLC
Plaintiff,
vs. ORDER
JAMIE BRoCK GRUBB,
Defendant.

 

 

This matter comes before the Court on the United States’ motion for a
preliminary order of forfeiture (Doc. 38). Defendant Jamie Brock Grubb
appeared before the Court on January 29, 2019, and entered a plea of guilty to
Counts II, III, IV, V, VI, VII, VIII, IX, X, and XI of the Indictrnent filed in this
matter. The Defendant’s plea provides a factual basis and cause to issue a

Preliminary Order of Forfeiture, pursuant to 18 U.S.C. § 2253(a).

IT IS ORDERED:
THAT Defendant Jamie Brock Grubb’s interest in the following property is
forfeited to the United States, in accordance with 18 U.S.C. § 2253(a):

0 a Samsung Galaxy S7 Edge SM-G935V smartphone, bearing serial
number 35 8166070889644.

 

 

THAT the Department of Homeland Security shall, prior to
disposition of the assets, seize the property subject to forfeiture and
further make its return to this Court as provided by law;

THAT the United States shall provide written notice to all third-parties
asserting a legal interest in any of the above-described property and shall post on
an official government intemet site http://www.forfeiture.gov for at least 30
consecutive days as required by Rule G(4)(a)(iv)(C) of the Supplemental Rules
of Admiralty or Maritime Claims and Asset Forfeiture Actions, of the Court's
Preliminary Order and the United States' intent to dispose of the property in such
manner as the Attomey General may direct, pursuant to 18 U.S.C. § 982(b)(l)
and 21 U.S.C. § 853(n)(l), and to make its return to this Court that such action
has been completed;

THAT upon adjudication of all third-party interests, if any, the Court will

enter a Final Order of Forfeiture.

DATED this gun day of February, 2019.

L.KAMW

Dana L. Christensen, Chief Jlidge
United States District Court

 

 

